--------------------------------------------------------------------------------

EXECUTION COPY
Exhibit 10.144

 
SECURED NOTE
 
$,50,000.00
 
July __, 2008



 
FOR VALUE RECEIVED, Vyteris, Inc., a Nevada corporation (the "Borrower"), hereby
promises to pay to the order of Ferring Pharmaceuticals, Inc. (the
"Holder"),  in lawful money of the United States of America and in immediately
available funds, the principal sum of Fifty Thousand Dollars ($50,000.00), with
interest accruing on the outstanding principal balance from the date hereof as
provided below.
 
1.           Rate of Interest.  The principal amount of this Note shall bear
interest at the rate of ten percent (10%) per annum.  In no event shall the rate
of interest hereunder (whether pursuant to this Section 1 or the Default Rate)
exceed the maximum rate allowed by law.
 
2.           Payment Terms.  During the term of this Note, interest shall
accrued at the interest rate set forth in paragraph 1 above and shall be due and
payable in full on the Maturity Date (as defined below)..  The entire
outstanding principal amount of this Note, together with all outstanding
interest accrued thereon, shall be due and payable in full on July __, 2009
(“Maturity Date”).
 
3.           Default Interest.  If any payment due under this Note is more than
ten (10) business days late, the overdue amount shall bear interest at the rate
of twelve percent (12%) per annum (the “Default Rate”).  Such 10 business day
period shall not be construed in any way to extend the due date of any such
payment.  Upon maturity, whether by acceleration, demand or otherwise, and at
the option of the Holder upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, this Note shall bear
interest at the Default Rate.
 
4.           Intentionally Omitted.
 
5.           Prepayment.   The Borrower shall have the right to prepay the
outstanding principal amount hereof at any time in whole without premium or
penalty.
 
6.           Place of Payment.  All payments of sums due hereunder shall be paid
by the Borrower to the Holder at the office of the Holder, 4 Gatehall Drive,
Parsippany, New Jersey  07054, or at such other location as the Holder may from
time to time designate in writing.
 
7.           Security Agreement; Letter Agreement.  This Note is the Note and
the Secured Note referred to in the Security Agreement dated as of the date
hereof between the Borrower and the Holder (the “Security Agreement”), is
secured by the liens and security interests granted pursuant to the Security
Agreement, and is entitled to the benefits of the Security Agreement.  As
additional consideration for the making of the loan to the Borrower evidenced
hereby, the Borrower and the Holder have entered into a certain letter agreement
of even date herewith (the “Letter Agreement”) amending certain provisions of
the License and Development Agreement and the Supply Agreement referred to
therein.
 
8.           Events of Default.  The occurrence of any of the following events
will be deemed to be an "Event of Default" under this Note:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           the Borrower fails to pay any installment of principal, interest
or other sum due under this Note within ten (10) days of the date when due;
 
(ii)           the Borrower breaches in any material respect any covenant or
other term or condition of the Security Agreement, this Note or the letter
agreement dated hereof between the Borrower and the Holder (the “Letter
Agreement”) and such breach, if capable of being cured, continues for a period
of ten (10) business days after written notice to the Borrower from the Holder;
 
(iii)           any representation or warranty made by the Borrower in the
Security Agreement or the Letter Agreement is false, inaccurate or misleading in
any material respect;
 
(iv)           the Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for the Borrower for a substantial part of the Borrower’s property or business;
or such receiver or trustee shall be involuntarily appointed and not dismissed
within ninety (90) days; or
 
(v)           bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower and if instituted against the
Borrower are not dismissed within sixty (60) days of initiation.
 
Upon the occurrence of an Event of Default:  (a) if an Event of Default
specified in clauses (iv) or (v) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (b) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the option of the Holder and without demand or
notice of any kind may be accelerated and become immediately due and payable;
(c) at the option of the Holder, this Note will bear interest at the Default
Rate from the date of the occurrence of the Event of Default; and (d) the Holder
may exercise from time to time any of the rights and remedies available to the
Holder under the Loan Documents (as hereinafter defined) or under applicable
law.


9.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Holder pursuant to the Security
Agreement.  The Borrower acknowledges and agrees that should a proceeding under
any bankruptcy or insolvency law be commenced by or against the Borrower, or if
any of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under this
Note, the Security Agreement and/or the Letter Agreement (collectively, "Loan
Documents") and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Holder to exercise all of its rights and remedies pursuant to the Loan Documents
and/or applicable law.
 
10.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 
2

--------------------------------------------------------------------------------

 
 
11.           Waiver of Presentment.  The Borrower waives presentment, demand
for payment, protest and notice of dishonor of this Note.
 
12.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Donald Farley,
Chairman, Vyteris, Inc., 13-01 Pollitt Drive, Fair Lawn, New Jersey 07460, fax
no.: (201) 703-2295, and (ii) if to the Holder, to: Jean Frydman, Esq., Ferring
Pharmaceuticals, Inc., 4 Gatehall Drive, 3rd Floor, Parsippany, New
Jersey  07054, fax no.:  (973) 796-1783.
 
13.           Amendment.   No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Note will be
effective unless made in a writing signed by the Holder, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.
 
14.           Assignability.  This Note shall bind the Borrower and its
successors and assigns, and the benefits hereof shall inure to the benefit of
the Holder and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Holder’s written
consent and the Holder at any time may assign this Note in whole or in part.
 
15.           Cost of Collection.  The Borrower agrees to pay on demand, to the
extent permitted by law, all costs and expenses incurred by the Holder in the
enforcement of its rights in this Note and in any security therefor, including
without limitation reasonable fees and expenses of the Holder’s counsel.
 
16.           Governing Law.   The Borrower hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the City of Newark,
State of New Jersey; provided that nothing contained in this Note will prevent
the Holder from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Holder and the
Borrower.  The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.  This Note
shall be governed by and construed in accordance with the laws of the State of
New Jersey without giving effect to conflicts of laws principles.
 
 
3

--------------------------------------------------------------------------------

 
 
17.           WAIVER OF JURY TRIAL.  THE BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
 
The Borrower acknowledges that it has read and understands all of the provisions
of this Note, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
by an authorized officer as of the 8th day of July, 2008.
 
 

 
VYTERIS, INC.
          By:  /s/ Joseph Himy   Joseph Himy   Chief Financial Officer

 






          
 
 
4